In a matrimonial action in which the parties were divorced by judgment dated June 10, 1992, the plaintiff appeals from an order of the Supreme Court, Kings County (Marks, J.H.O.), dated February 19, 2003, which denied her motion for leave to renew a prior motion to set aside a stipulation of settlement dated December 27, 1999, which was denied by order of the same court dated April 3, 2002.
Ordered that the order is affirmed, without costs or disbursements.
A motion for leave to renew must be supported by new or additional facts “not offered on the prior motion that would change the prior determination,” and “shall contain reasonable justification for the failure to present such facts on the prior motion” (CPLR 2221 [e] [2], [3]; see Gorman v Ochoa, 2 AD3d 582 [2003]; Bhoj v Bargold Stor. Sys., 303 AD2d 437 [2003]). Here, the plaintiff failed to show that the additional facts were unavailable to her at the time of the hearing and did not provide a reasonable justification for failing to offer them at that time. Krausman, J.P., Schmidt, Cozier and Mastro, JJ., concur.